IN THE COURT OF APPEALS OF IOWA

                                      No. 17-0388
                                   Filed May 3, 2017

IN THE INTEREST OF Z.B., C.C., and P.S.,
Minor Children,

C.T., Mother,
       Appellant,

J.C., Father of C.C.,
       Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



          A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



          Jeremy B.A. Feitelson of Nelsen & Feitelson Law Group, P.L.C., West Des

Moines, for appellant mother.

          Tod J. Beavers of Beavers Law Office, P.C., Des Moines, for appellant

father.

          Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

          Nicole Garbis-Nolan of Youth Law Center, Des Moines, guardian ad litem

for minor children Z.B. and P.S.

          ConGarry D. Williams of State Public Defender’s Office, guardian ad litem

for minor child C.C.
                               2


Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                            3


VOGEL, Presiding Judge.

          A mother and father separately appeal the termination of their parental

rights.

          I.    Background Facts and Proceedings

          C.C., born April 2001; Z.B., born August 2004; and P.S., born August

2012, came to the attention of the Iowa Department of Human Services (DHS) in

February 2015, upon numerous allegations the mother was not properly

supervising the children and the children were not receiving adequate care. 1

Specifically, the DHS was concerned the children were being left home alone

and were not receiving medical care when needed. In February, the mother was

arrested for shoplifting; P.S. was with her when she was arrested, and the other

children were home alone.        In May, while the mother was at work and the

children were home alone, P.S. bit into a detergent pod and became ill; the

mother did not seek medical attention for P.S. when she was informed of the

incident. On June 9, 2015, a child protective assessment was completed and

determined the concerns about denial of critical care and failure to provide proper

supervision were founded.

          Throughout June and July 2015, the DHS attempted to engage the mother

in services, but the mother repeatedly missed meetings and appointments and

failed to return phone calls. On July 17, the State filed a petition to adjudicate the

children as children in need of assistance (CINA). The DHS offered services to

the mother, including therapy, parenting classes, and daycare assistance, but the

1
 The mother is the mother of all three children. The father is only the father of C.C. The
parental rights of the unknown father of Z.B. were terminated and not appealed. The
parental rights of the father of P.S. were also terminated, but he did not appeal.
                                           4


mother failed to attend classes or therapy and continued to leave the children

home alone under the care of the oldest child. Due to ongoing concerns about

the mother’s supervision and care of the children, the children were adjudicated

children in need of assistance, removed from the mother’s care, and placed in

foster care in September. At some point, the mother moved to Chicago without

providing notification to the juvenile court or the DHS and did not appear at the

CINA adjudication hearing.2      The mother remained in Chicago through early

2016, even though the children had been placed with a family friend in Iowa in

October 2015, and did not have regular visits with the children.

       At the beginning of the CINA case, the mother was in a relationship with

P.S.’s father, who was in jail on drug charges. The mother returned to Iowa in

early 2016 and began having supervised visits with her children. She denied that

she remained in a relationship with P.S.’s father. However, she later confirmed

that she remained in a relationship with P.S.’s father, who had been released

from prison, despite concerns from the DHS about his criminal and substance-

abuse history and that he was not cooperating with any services offered by the

DHS. On June 21, 2016, a house where P.S.’s father, a convicted felon, was

residing was raided by law enforcement and large quantities of crack cocaine

and marijuana, a large sum of money, a digital scale, packaging materials, and a

firearm were recovered. The mother initially denied living in the home with P.S.’s

father, but she later admitted to residing in the home. She also denied being in

the home at the time of the raid, though she later admitted to being there and


2
  The mother placed two other children, B.P., born 2008; and D.P., born 2007, with their
father in Chicago.
                                         5


knowing that P.S.’s father sold drugs out of the home. She did not find his

source of income to be troubling. The mother also continued to resist services

offered by the DHS.

       At the permanency hearing on September 13, the mother claimed she had

ended her relationship with P.S.’s father, even though phone logs revealed she

had spoken to him several times while he was in jail, video revealed she had

taken the children to visit him over Labor Day weekend, and she was pregnant

with his child.3

       Throughout the entirety of the CINA proceedings, C.C.’s father was not

active in any way in C.C.’s life and only spoke with the child one time on the

phone.

       On September 29, after more than one year of offered services, the State

filed a petition to terminate the mother’s parental rights to Z.B., C.C., and P.S.,

and C.C.’s father’s parental rights. On February 28, 2017, the juvenile court

terminated the mother’s parental rights to all three children under Iowa Code

section 232.116(1)(f) (2016) and C.C.’s father’s parental rights under Iowa Code

section 232.116(1)(b), (e), and (f). Both the mother and father appeal.

       II.     Standard of Review

       “We review proceedings terminating parental rights de novo.” In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). While we give weight to the factual findings

of the juvenile court, we are not bound by them. Id.

       III.    The Mother’s Appeal


3
 The mother gave birth to this child fathered by P.S.’s father in November 2016. That
child is part of an open CINA assessment.
                                         6


       On appeal, the mother claims the State failed to prove the statutory

grounds for termination, termination was not in the children’s best interest, and

termination was not proper due to the closeness of the parental bond between

her and her children.      She also requests additional time to work towards

reunification.

                 A.   Statutory Grounds for Termination

       Iowa Code section 232.116(1)(f) permits termination if:

       The court finds that all of the following have occurred:
               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102.

The mother argues the State failed to prove by clear and convincing evidence the

children could not be returned to her custody.

       Based on the record, we agree with the State that significant barriers exist

that prevent the children from being returned to the mother. From the beginning

of this case, the DHS’s main concern has been the mother’s ability to properly

supervise her children such that their safety and well-being could be secured.

Despite a variety of services offered by the DHS, the mother had made little

progress in demonstrating that she can properly supervise her children.          For

most of the pendency of these proceedings, the mother has been resistant to

services. When she still had care of the children, she failed to take advantage of
                                          7


the DHS-offered daycare assistance and instead chose to continue to leave the

children unsupervised. She has never engaged in parenting classes.

       At some point, she left for Chicago without prior warning and did not return

for several months. She has maintained a romantic relationship with a partner

she knew was involved in drug trafficking and was consistently and repeatedly

dishonest with the DHS and care providers about the relationship. At one point,

this relationship led her to reside in a home that was raided by law enforcement

and contained a weapon and materials related to drug trafficking. The mother

has shown her willingness to maintain this relationship and involve her children in

it by taking them to visit her partner while he was in jail, while being deceptive to

those offering her a host of services to sever this harmful relationship. These

actions and inactions demonstrate that the mother has not made progress

towards reaching the point where she can properly supervise her children and

provide a safe environment for them.4

       At the termination hearing, the DHS worker assigned to the case

recommended the mother’s parental rights be terminated. The juvenile court

concluded:

                There are ongoing concerns about the safety of the children
       if returned to the care and custody of any of their respective
       parents. The parents have not shown improvement in their
       parenting skills or parental decision-making, or even that they are
       prioritizing their children over a destructive lifestyle. These children
       are safe and secure in their placements, and they deserve a
       permanent home.

4
  At the termination hearing, the mother claimed she had ended her relationship with
P.S.’s father in September 2016. She also begin attending therapy in the weeks leading
up to termination and, according to her therapist, made some progress. Due to the
mother’s long history of dishonesty with the DHS and care providers, we are unable to
place much weight on these claims.
                                          8


             The children need a long-term commitment by adults who
       can be appropriately nurturing and supportive of the children’s
       growth and development and who can appropriately meet their
       physical, mental, and emotional needs.

We agree and affirm the court’s conclusion that the State proved the statutory

grounds under Iowa Code section 232.116(1)(f) for terminating the parental rights

of the mother to all three children at issue in this appeal.

              B.       Best Interest and Permissive Exceptions

       In accordance with Iowa Code section 232.116(2), the juvenile court

considered “the child’s best interest, as such includes safety, risk for adjudicatory

harm, the best placement to meet the child’s physical, mental, and emotional

needs, as well as capacity to provide long-term nurturing.”         The court also

considered whether any of the exceptions outlined in Iowa Code section

232.116(3), such as the closeness of the mother’s bond to the children, militated

against termination.

       At the termination hearing, the DHS worker testified about the ongoing

effects of the continued CINA proceedings on the children:

       They just kind of want answers and to know what their future’s
       going to be. I believe that they have some ongoing confusion by
       what custodians and caregivers are sharing with them and by what
       Mom is sharing with them.

Ultimately, the court concluded termination was in the children’s best interest:

       The mother is unable to demonstrate that allowing her to maintain a
       legal parental connection to the children in interest is beneficial to
       long-term stability for the children. It is quite the opposite. Based
       on her history, it is likely that she would continue to expose the
       children to inappropriate relationship choices, criminality, and a
       level of indifference as she fails to make them a significant priority.
                                         9


We agree termination is in the children’s best interest. We also agree the bond

between the mother and her children does not outweigh the need for

permanency and stability for the children, and therefore, nothing militated against

termination. See Iowa Code § 232.116(3).

             C.      Additional Time

      Iowa Code section 232.104(2)(b) allows for a six-month extension if “the

need for removal of the child from the child’s home will no longer exist at the end

of the additional six-month period.” Yet, with little progress made, inconsistent

efforts toward further progress, and the children suffering adverse effects from

the continuation of the CINA action, we agree with the DHS caseworker’s

assessment and the juvenile court’s conclusion that additional time may be

harmful to the children and would not impact the mother’s ability to properly

supervise and provide adequate care for her children.

      IV.    The Father’s Appeal—C.C.

      On appeal, the father claims the State failed to prove the statutory

grounds for termination, termination was not in his child’s best interest, and

termination was not proper due to the closeness of the parental bond between

him and his child.

      In challenging the statutory grounds for termination, the father’s entire and

very brief argument consists of the claim that he did not consent to the

termination. When appealing the termination of parental rights, Iowa Rule of

Appellate Procedure 6.1401—Form 5 requires a party to “state what findings of

fact or conclusions of law the district court made with which you disagree and

why, generally referencing a particular part of the record, witnesses’ testimony, or
                                        10


exhibits that support your position on appeal.” Rule 6.201(1)(d) states: “The

petition on appeal shall substantially comply with form 5 in rule 6.1401.” Given

the father’s lack of argument disputing the grounds for termination, we conclude

he has not complied with the rules, and therefore, his claims are waived. See

Iowa Rs. App. P. 6.201(1)(d), 6.1401—Form 5.

       Additionally, regarding his claims termination was not in the child’s best

interest and termination was militated by the closeness of his bond with C.C., we

agree with the juvenile court that termination was in the child’s best interest and

that nothing militated against termination. See Iowa Code § 232.116(2), (3).

       V.     Conclusion

       We agree the State proved by clear and convincing evidence both the

mother’s rights to all the children and the father’s rights to C.C. should be

terminated. We also agree that termination was in the children’s best interest.

We therefore affirm the juvenile court’s decision.

       AFFIRMED ON BOTH APPEALS.